 1   NANCY YAFFE (SBN 179368)
     NYaffe@FoxRothschild.com
 2   LAURIE A. BADDON (SBN 299106)
     lbaddon@FoxRothschild.com
 3   FOX ROTHSCHILD LLP
     Constellation Place                             NOTE: CHANGES MADE BY THE COURT
 4   10250 Constellation Blvd, Suite 900
     Los Angeles, CA 90067
 5   Telephone: (310) 598-4150
     Facsimile: (310) 556-9828
 6
     Attorneys for Defendant
 7   FIVE BELOW, INC.
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 CENTRAL DISTRICT OF CALIFORNIA
10

11   RENEE NOEL DIXON, an individual,,                    Case No. 2:19-cv-03159 GW (JPRx)
12                                Plaintiff,              STIPULATED PROTECTIVE ORDER
13            v.                                          Judge: Hon. George H. Wu
14 FIVE BELOW, INC., a Pennsylvania                       Courtroom: 9D
   Corporation, and DOES 1 through 20,
15 Inclusive,,
                                                          Scheduling Conference: June 13, 2019
16                                Defendants.                                    11:00 a.m.
17

18   1.       PURPOSES AND LIMITATIONS
19            Discovery in this action is likely to involve production of confidential, proprietary
20   or private information for which special protection from public disclosure and from use
21   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
22   parties hereby stipulate to and petition the Court to enter the following Stipulated
23   Protective Order. The parties acknowledge that this Order does not confer blanket
24   protections on all disclosures or responses to discovery and that the protection it affords
25   from public disclosure and use extends only to the limited information or items that are
26   entitled to confidential treatment under the applicable legal principles.
27   //
28   //
                                        STIPULATED PROTECTIVE ORDER
                                                      1
     Active\94779261.v1-7/2/19
 1   2.       GOOD CAUSE STATEMENT
 2            This action is likely to involve trade secrets, customer and pricing lists and other
 3   valuable research, development, commercial, financial, and/or proprietary information for
 4   which the parties believe special protection from public disclosure and from use for any
 5   purpose other than prosecution of this action is warranted. Such confidential and
 6   proprietary materials and information consist of, among other things, confidential
 7   business or financial information, information regarding confidential business practices,
 8   or other confidential research, development, or commercial information (including
 9   information implicating privacy rights of third parties), information otherwise generally
10   unavailable to the public, or which may be privileged or otherwise protected from
11   disclosure under state or federal statutes, court rules, case decisions, or common law.
12   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
13   disputes over confidentiality of discovery materials, to adequately protect information the
14   parties believe they are entitled to keep confidential, to ensure that the parties are
15   permitted reasonable necessary uses of such material in preparation for and in the
16   conduct of trial, to address their handling at the end of the litigation, and serve the ends of
17   justice, a protective order for such information is justified in this matter. It is the intent of
18   the parties that information will not be designated as confidential for tactical reasons and
19   that nothing be so designated without a good faith belief that it has been maintained in a
20   confidential, non-public manner, and there is good cause why it should not be part of the
21   public record of this case.
22   3.       ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
23            The parties further acknowledge, as set forth in Section 14.3, below, that this
24   Stipulated Protective Order does not entitle them to file confidential information under
25   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
26   standards that will be applied when a party seeks permission from the court to file
27   material under seal.
28
                                        STIPULATED PROTECTIVE ORDER
                                                      2
     Active\94779261.v1-7/2/19
 1            There is a strong presumption that the public has a right of access to judicial
 2   proceedings and records in civil cases. In connection with non-dispositive motions, good
 3   cause must be shown to support a filing under seal. See Kamakana v. City and County of
 4   Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d
 5   1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576,
 6   577 (E.D. Wis. 1999) (even stipulated protective orders require good cause showing), and
 7   a specific showing of good cause or compelling reasons with proper evidentiary support
 8   and legal justification, must be made with respect to Protected Material that a party seeks
 9   to file under seal. The parties’ mere designation of Disclosure or Discovery Material as
10   CONFIDENTIAL does not— without the submission of competent evidence by
11   declaration, establishing that the material sought to be filed under seal qualifies as
12   confidential, privileged, or otherwise protectable—constitute good cause.
13            Further, if a party requests sealing related to a dispositive motion or trial, then
14   compelling reasons, not only good cause, for the sealing must be shown, and the relief
15   sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
16   v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type
17   of information, document, or thing sought to be filed or introduced under seal in
18   connection with a dispositive motion or trial, the party seeking protection must articulate
19   compelling reasons, supported by specific facts and legal justification, for the requested
20   sealing order. Again, competent evidence supporting the application to file documents
21   under seal must be provided by declaration.
22            Any document that is not confidential, privileged, or otherwise protectable in its
23   entirety will not be filed under seal if the confidential portions can be redacted. If
24   documents can be redacted, then a redacted version for public viewing, omitting only the
25   confidential, privileged, or otherwise protectable portions of the document, shall be filed.
26   Any application that seeks to file documents under seal in their entirety should include an
27   explanation of why redaction is not feasible.
28   4.       DEFINITIONS
                                        STIPULATED PROTECTIVE ORDER
                                                       3
     Active\94779261.v1-7/2/19
 1            4.1      Action: this pending federal lawsuit (Dixon v. Five Below, Inc., Case
 2   Number 2:19-cv-03159 GW (JPRx)).
 3            4.2      Challenging Party: a Party or Non-Party that challenges the designation of
 4   information or items under this Order.
 5            4.3      “CONFIDENTIAL” Information or Items: information (regardless of how it
 6   is generated, stored or maintained) or tangible things that qualify for protection under
 7   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 8   Statement.
 9            4.4      Counsel: Outside Counsel of Record and House Counsel (as well as their
10   support staff).
11            4.5      Designating Party: a Party or Non-Party that designates information or
12   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
13            4.6      Disclosure or Discovery Material: all items or information, regardless of the
14   medium or manner in which it is generated, stored, or maintained (including, among
15   other things, testimony, transcripts, and tangible things), that are produced or generated in
16   disclosures or responses to discovery in this matter.
17            4.7      Expert: a person with specialized knowledge or experience in a matter
18   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
19   expert witness or as a consultant in this Action.
20            4.8      House Counsel: attorneys who are employees of a party to this Action.
21   House Counsel does not include Outside Counsel of Record or any other outside counsel.
22            4.9      Non-Party: any natural person, partnership, corporation, association or other
23   legal entity not named as a Party to this action.
24            4.10 Outside Counsel of Record: attorneys who are not employees of a party to
25   this Action but are retained to represent or advise a party to this Action and have
26   appeared in this Action on behalf of that party or are affiliated with a law firm that has
27   appeared on behalf of that party, and includes support staff.
28
                                         STIPULATED PROTECTIVE ORDER
                                                       4
     Active\94779261.v1-7/2/19
 1            4.11 Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4            4.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6            4.13 Professional Vendors: persons or entities that provide litigation support
 7   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 9   their employees and subcontractors.
10            4.14 Protected Material: any Disclosure or Discovery Material that is designated
11   as “CONFIDENTIAL.”
12            4.15 Receiving Party: a Party that receives Disclosure or Discovery Material
13   from a Producing Party.
14   5.       SCOPE
15            The protections conferred by this Stipulation and Order cover not only Protected
16   Material (as defined above), but also (1) any information copied or extracted from
17   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
18   Material; and (3) any testimony, conversations, or presentations by Parties or their
19   Counsel that might reveal Protected Material.
20            Any use of Protected Material at trial shall be governed by the orders of the trial
21   judge. This Order does not govern the use of Protected Material at trial.
22   6.       DURATION
23            Once a case proceeds to trial, information that was designated as
24   CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
25   an exhibit at trial becomes public and will be presumptively available to all members of
26   the public, including the press, unless compelling reasons supported by specific factual
27   findings to proceed otherwise are made to the trial judge in advance of the trial. See
28   Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
                                        STIPULATED PROTECTIVE ORDER
                                                      5
     Active\94779261.v1-7/2/19
 1   documents produced in discovery from “compelling reasons” standard when merits-
 2   related documents are part of court record). Accordingly, the terms of this protective
 3   order do not extend beyond the commencement of the trial.
 4   7.       DESIGNATING PROTECTED MATERIAL
 5            7.1      Exercise of Restraint and Care in Designating Material for Protection. Each
 6   Party or Non-Party that designates information or items for protection under this Order
 7   must take care to limit any such designation to specific material that qualifies under the
 8   appropriate standards. The Designating Party must designate for protection only those
 9   parts of material, documents, items or oral or written communications that qualify so that
10   other portions of the material, documents, items or communications for which protection
11   is not warranted are not swept unjustifiably within the ambit of this Order.
12            Mass, indiscriminate or routinized designations are prohibited. Designations that
13   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
14   to unnecessarily encumber the case development process or to impose unnecessary
15   expenses and burdens on other parties) may expose the Designating Party to sanctions.
16            If it comes to a Designating Party’s attention that information or items that it
17   designated for protection do not qualify for protection, that Designating Party must
18   promptly notify all other Parties that it is withdrawing the inapplicable designation.
19            7.2      Manner and Timing of Designations. Except as otherwise provided in this
20   Order (see, e.g., second paragraph of section 7.2(a) below), or as otherwise stipulated or
21   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
22   must be clearly so designated before the material is disclosed or produced.
23            Designation in conformity with this Order requires:
24

25

26

27
28
                                         STIPULATED PROTECTIVE ORDER
                                                      6
     Active\94779261.v1-7/2/19
 1                     (a)       for information in documentary form (e.g., paper or electronic
 2   documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
 3   that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 4   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 5   portion of the material on a page qualifies for protection, the Producing Party also must
 6   clearly identify the protected portion(s) (e.g., making appropriate markings in the
 7   margins).
 8            A Party or Non-Party that makes original documents available for inspection need
 9   not designate them for protection until after the inspecting Party has indicated which
10   documents it would like copied and produced. During the inspection and before the
11   designation, all of the material made available for inspection shall be deemed
12   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
13   copied and produced, the Producing Party must determine which documents, or portions
14   thereof, qualify for protection under this Order. Then, before producing the specified
15   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
16   that contains Protected Material. If only a portion of the material on a page qualifies for
17   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
18   by making appropriate markings in the margins).
19                     (b)       for testimony given in depositions that the Designating Party
20   identifies the Disclosure or Discovery Material on the record, before the close of the
21   deposition all protected testimony.
22                     (c)       for information produced in some form other than documentary and
23   for any other tangible items, that the Producing Party affix in a prominent place on the
24   exterior of the container or containers in which the information is stored the legend
25   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
26   the Producing Party, to the extent practicable, shall identify the protected portion(s).
27            7.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
28   to designate qualified information or items does not, standing alone, waive the
                                             STIPULATED PROTECTIVE ORDER
                                                           7
     Active\94779261.v1-7/2/19
 1   Designating Party’s right to secure protection under this Order for such material. Upon
 2   timely correction of a designation, the Receiving Party must make reasonable efforts to
 3   assure that the material is treated in accordance with the provisions of this Order.
 4   8.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5            8.1      Timing of Challenges. Any Party or Non-Party may challenge a designation
 6   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
 7            8.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution
 8   process under Local Rule 37-1 et seq.
 9            8.3      Joint Stipulation. Any challenge submitted to the Court shall be via a joint
10   stipulation pursuant to Local Rule 37-2.
11            8.4      Burden. The burden of persuasion in any such challenge proceeding shall be
12   on the Designating Party. Frivolous challenges, and those made for an improper purpose
13   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may expose
14   the Challenging Party to sanctions. Unless the Designating Party has waived or
15   withdrawn the confidentiality designation, all parties shall continue to afford the material
16   in question the level of protection to which it is entitled under the Producing Party’s
17   designation until the Court rules on the challenge.
18   9.       ACCESS TO AND USE OF PROTECTED MATERIAL
19            9.1      Basic Principles. A Receiving Party may use Protected Material that is
20   disclosed or produced by another Party or by a Non-Party in connection with this Action
21   only for prosecuting, defending or attempting to settle this Action. Such Protected
22   Material may be disclosed only to the categories of persons and under the conditions
23   described in this Order. When the Action has been terminated, a Receiving Party must
24   comply with the provisions of section 15 below (FINAL DISPOSITION).
25            Protected Material must be stored and maintained by a Receiving Party at a
26   location and in a secure manner that ensures that access is limited to the persons
27   authorized under this Order.
28
                                         STIPULATED PROTECTIVE ORDER
                                                       8
     Active\94779261.v1-7/2/19
 1            9.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 2   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 3   may disclose any information or item designated “CONFIDENTIAL” only to:
 4                      (a)      the Receiving Party’s Outside Counsel of Record in this Action, as
 5   well as employees of said Outside Counsel of Record to whom it is reasonably necessary
 6   to disclose the information for this Action;
 7                      (b)      the officers, directors, and employees (including House Counsel) of
 8   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 9                      (c)      Experts (as defined in this Order) of the Receiving Party to whom
10   disclosure is reasonably necessary for this Action and who have signed the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12                      (d)      the court and its personnel;
13                      (e)      court reporters and their staff;
14                      (f)      professional jury or trial consultants, mock jurors, and Professional
15   Vendors to whom disclosure is reasonably necessary for this Action and who have signed
16   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17                      (g)      the author or recipient of a document containing the information or a
18   custodian or other person who otherwise possessed or knew the information;
19                      (h)      during their depositions, witnesses, and attorneys for witnesses, in the
20   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
21   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
22   be permitted to keep any confidential information unless they sign the “Acknowledgment
23   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
24   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
25   depositions that reveal Protected Material may be separately bound by the court reporter
26   and may not be disclosed to anyone except as permitted under this Stipulated Protective
27   Order; and
28
                                              STIPULATED PROTECTIVE ORDER
                                                            9
     Active\94779261.v1-7/2/19
 1                      (i)      any mediator or settlement officer, and their supporting personnel,
 2   mutually agreed upon by any of the parties engaged in settlement discussions or
 3   appointed by the Court.
 4   10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 5            OTHER LITIGATION
 6            If a Party is served with a subpoena or a court order issued in other litigation that
 7   compels disclosure of any information or items designated in this Action as
 8   “CONFIDENTIAL,” that Party must:
 9                     (a)       promptly notify in writing the Designating Party. Such notification
10   shall include a copy of the subpoena or court order unless prohibited by law;
11                     (b)       promptly notify in writing the party who caused the subpoena or order
12   to issue in the other litigation that some or all of the material covered by the subpoena or
13   order is subject to this Protective Order. Such notification shall include a copy of this
14   Stipulated Protective Order; and
15                     (c)       cooperate with respect to all reasonable procedures sought to be
16   pursued by the Designating Party whose Protected Material may be affected.
17            If the Designating Party timely seeks a protective order, the Party served with the
18   subpoena or court order shall not produce any information designated in this action as
19   “CONFIDENTIAL” before a determination by the court from which the subpoena or
20   order issued, unless the Party has obtained the Designating Party’s permission. The
21   Designating Party shall bear the burden and expense of seeking protection in that court of
22   its confidential material and nothing in these provisions should be construed as
23   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
24   from another court.
25   11.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
26            IN THIS LITIGATION
27                     (a)       The terms of this Order are applicable to information produced by a
28   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                             STIPULATED PROTECTIVE ORDER
                                                          10
     Active\94779261.v1-7/2/19
 1   produced by Non-Parties in connection with this litigation is protected by the remedies
 2   and relief provided by this Order. Nothing in these provisions should be construed as
 3   prohibiting a Non-Party from seeking additional protections.
 4                     (b)       In the event that a Party is required, by a valid discovery request, to
 5   produce a Non-Party’s confidential information in its possession, and the Party is subject
 6   to an agreement with the Non-Party not to produce the Non-Party’s confidential
 7   information, then the Party shall:
 8                               (1)   promptly notify in writing the Requesting Party and the Non-
 9   Party that some or all of the information requested is subject to a confidentiality
10   agreement with a Non-Party;
11                               (2)   promptly provide the Non-Party with a copy of the Stipulated
12   Protective Order in this Action, the relevant discovery request(s), and a reasonably
13   specific description of the information requested; and
14                               (3)   make the information requested available for inspection by the
15   Non-Party, if requested.
16                     (c)       If the Non-Party fails to seek a protective order from this court within
17   14 days of receiving the notice and accompanying information, the Receiving Party may
18   produce the Non-Party’s confidential information responsive to the discovery request. If
19   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
20   information in its possession or control that is subject to the confidentiality agreement
21   with the Non-Party before a determination by the court. Absent a court order to the
22   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
23   court of its Protected Material.
24   12.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
26   Protected Material to any person or in any circumstance not authorized under this
27   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
28   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                                             STIPULATED PROTECTIVE ORDER
                                                           11
     Active\94779261.v1-7/2/19
 1   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 2   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 3   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 4   that is attached hereto as Exhibit A.
 5   //
 6   //
 7   //
 8   13.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 9            PROTECTED MATERIAL
10            When a Producing Party gives notice to Receiving Parties that certain inadvertently
11   produced material is subject to a claim of privilege or other protection, the obligations of
12   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
13   This provision is not intended to modify whatever procedure may be established in an e-
14   discovery order that provides for production without prior privilege review. Pursuant to
15   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
16   effect of disclosure of a communication or information covered by the attorney-client
17   privilege or work product protection, the parties may incorporate their agreement in the
18   stipulated protective order submitted to the court provided the Court so allows.
19   14.      MISCELLANEOUS
20            14.1 Right to Further Relief. Nothing in this Order abridges the right of any
21   person to seek its modification by the Court in the future.
22            14.2 Right to Assert Other Objections. By stipulating to the entry of this
23   Protective Order, no Party waives any right it otherwise would have to object to
24   disclosing or producing any information or item on any ground not addressed in this
25   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
26   to use in evidence of any of the material covered by this Protective Order.
27            14.3 Filing Protected Material. A Party that seeks to file under seal any Protected
28   Material must comply with Local Civil Rule 79-5. Protected Material may only be filed
                                      STIPULATED PROTECTIVE ORDER
                                                    12
     Active\94779261.v1-7/2/19
 1   under seal pursuant to a court order authorizing the sealing of the specific Protected
 2   Material at issue. If a Party’s request to file Protected Material under seal is denied by
 3   the court, then the Receiving Party may file the information in the public record unless
 4   otherwise instructed by the court.
 5   15.      FINAL DISPOSITION
 6            After the final disposition of this Action, as defined in paragraph 6, within 60 days
 7   of a written request by the Designating Party, each Receiving Party must return all
 8   Protected Material to the Producing Party or destroy such material. As used in this
 9   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
10   summaries, and any other format reproducing or capturing any of the Protected Material.
11   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
12   a written certification to the Producing Party (and, if not the same person or entity, to the
13   Designating Party) by the 60 day deadline that (1) identifies (by category, where
14   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
15   the Receiving Party has not retained any copies, abstracts, compilations, summaries or
16   any other format reproducing or capturing any of the Protected Material.
17   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
18   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
19   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
20   consultant and expert work product, even if such materials contain Protected Material.
21   Any such archival copies that contain or constitute Protected Material remain subject to
22   this Protective Order as set forth in Section 6 (DURATION).
23   16.      VIOLATION
24            Any violation of this Order may be punished by appropriate measures including,
25   without limitation, contempt proceedings and/or monetary sanctions.
26

27   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
28   DATED:            7/2/19                  DATED:       6/13/19
                                       STIPULATED PROTECTIVE ORDER
                                                     13
     Active\94779261.v1-7/2/19
 1
   /s/ Raina Singer                                   /s/ Laurie Baddon ____________
 2 A. Jacob Nalbandyan                                Nancy Yaffe
   Raina Singer                                       Laurie Baddon
 3 LEVIN & NALBANDYAN, LLP                            FOX ROTHSCHILD LLP
   Attorneys for Plaintiff                            Attorneys for Defendant
 4

 5
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 6
     DATED: July 11, 2019
 7                                                    HON. JEAN P. ROSENBLUTH
                                                      United States Magistrate Judge
 8
                                               EXHIBIT A
 9
                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
10
     I,                                  [print or type full name], of
11
                                  [print or type full address], declare under penalty of perjury
12
     that I have read in its entirety and understand the Stipulated Protective Order that was
13
     issued by the United States District Court for the Central District of California
14
     on [date] in the case of Dixon v. Five Below, Inc., Case Number 2:19-cv-03159 GW
15
     (JPRx). I agree to comply with and to be bound by all the terms of this Stipulated
16
     Protective Order and I understand and acknowledge that failure to so comply could
17
     expose me to sanctions and punishment in the nature of contempt. I solemnly promise
18
     that I will not disclose in any manner any information or item that is subject to this
19
     Stipulated Protective Order to any person or entity except in strict compliance with the
20
     provisions of this Order.
21
              I further agree to submit to the jurisdiction of the United States District Court for
22
     the Central District of California for enforcing the terms of this Stipulated Protective
23
     Order, even if such enforcement proceedings occur after termination of this action.
24
     I hereby appoint                                  [print or type full name] of
25
                                                       [print or type full address and telephone
26
     number] as my California agent for service of process in connection with this action or
27
     any proceedings related to enforcement of this Stipulated Protective Order.
28
                                        STIPULATED PROTECTIVE ORDER
                                                      14
     Active\94779261.v1-7/2/19
 1   Date:
 2   City and State where sworn and signed:
 3   Printed name:
 4   Signature:
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                   STIPULATED PROTECTIVE ORDER
                                               15
     Active\94779261.v1-7/2/19
